Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/20/2021 concerning the rejection of Claim 1-8 and 10 under 35 U.S.C. 103 as unpatentable over Hiroyuki (JP 2014213834 A) in view of Bollaender et al (DE 102008050180 B4) and Thang (see provided NPL source) have been fully considered but they are not persuasive. In particular, the examiner disagrees with the applicant’s traversal of the provided NPL source Thang as not possessing “a slit formed in the inner spacer along an edge of the rotation control tab and configured to allow the rotation control tab to radially move in a downward direction of the inner spacer.” As exhibited in the provided figure on page 8 of this office action, the inner spacer possesses a slit disposed along an edge of the rotation control tab opposite the pivoting end of the control tab, which enables the rotation control tab to move toward the center of the inner spacer when the rotation control tab slides over the protrusions disposed on the inner side of the outer spacer. 
The examiner also finds that the rotation control tab of Thang is “integrally formed” with the inner spacer, as disclosed in amended Claim 1. For the purposes of this rejection, the examiner’s interpretation of the term “integrally formed” is dependent on the following definition: according to Oxford Languages, the term ‘integrally’ is defined as ‘necessary to make a whole complete; essential or fundamental.” Likewise, the term ‘formed’ is defined as ‘bringing together parts or combining to create (something).’ In view of these definitions, the examiner interprets the rotation control tab taught by Thang as being integrally formed with the inner spacer in a manner that falls within the scope of the claim limitations. 
Moreover, the examiner does not agree with the applicant that the amendments made to Claim 1 are supported by the specification at the time of filing. New matter rejections may be found under the section pertaining to claim rejections under 35 USC § 112 beginning on page 3 of this rejection. 
Claim Objections
Claim  objected to because of the following informalities:  the limitation "the rotation control tab and the protrusions have slopes that face each other when the inner spacer and the wing are rotated in the first direction. In light of the specification and drawings as presented, the examiner has determined that the slopes of the rotation control tab and protrusions facing each other is independent of the direction of rotation of the inner spacer and the wing. Appropriate correction is required.
Claim  objected to because of the following informalities:  the phrase "t.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 1 also recites the limitation “a slit . . . configured to allow the rotation control tab to radially move in a downward direction of the inner spacer. . .” which is not supported the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventors at the time the application was filed had possession of the claimed invention. More specifically, there is a lack of support for radial motion in a downward direction in the specification at the original time of filing, since the specification provides support for the tab having a structure “enabling backward movement,” but not radial movement. Therefore, the limitation as recited constitutes new matter. 
Claims 3 and 7-13 are rejected by virtue of dependency on Claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “a slit . . . configured to allow the rotation control tab to radially move in a downward direction of the inner spacer. . .” which is indefinite since one of ordinary skill in the art would be unable to determine exactly what is considered “a downward direction” in light of the specification and the drawings at the original time of filing. For the purposes of this rejection, the examiner interprets the limitation as meaning that the slit is configured to allow the rotation control tab to move toward the center of the inner spacer during rotation in the first direction. 
Claims 3 and 7-13 are rejected by virtue of dependency on Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki (JP 2014213834 A) in view of Bollaender et al (DE 102008050180 A1) and Thang (see provided NPL source).
Regarding Claim 1, Hiroyuki teaches a vent unit for a vehicle (Paragraph 0001), the vent unit comprising: 
a bezel (Figure 1, 1) installed on the vehicle and formed in a ring shape (Paragraph 0009) with a flow hole at a center (Figure 1, 39), the bezel having a plurality of first through-holes (Figure 6, 13) circumferentially spaced apart from one another; 
a spacer (Figure 6, 2) overlapping and coupled to the bezel, and formed in a ring shape (Paragraph 0009) rotating relative to the bezel (Paragraph 0009), and
a wing (Figure 1, 31, 32, 33, and 34) disposed in the flow hole of the bezel (Figure 1, positioning of winds 31, 32, 33, and 34) and coupled to the spacer through a hinge shaft (Figure 6, 31a, 32a, 33a, 34a), the wing controlling discharge of conditioning air through the flow hole by axially rotating about the hinge shaft (Paragraph 0034) and circumferentially relatively rotating together with the spacer with respect to the bezel (Paragraph 0020),
wherein: 
the spacer includes: an inner spacer (Figure 6, 35) and an outer spacer surrounding the inner spacer (Figure 6, 22), the wing is coupled to the inner spacer through the hinge shaft (Paragraph 0020).
Hiroyuki et al teaches the spacer having a plurality of second through-holes circumferentially spaced apart from one another, but does not teach the second through-holes arranged such that conditioning air is discharged to an interior through the second through-holes and the first through-holes when the second through-holes are aligned with the first through-holes by circumferential rotation relative to the bezel wherein the second through-holes circumferentially spaced apart from one another are formed at the outer spacer.
However, Bollaender et al teaches a spacer (Figure 5, 11) having a plurality of second through-holes (Figure 5, sections of air outlet openings 13 in cap 11) circumferentially spaced apart from one another (Figure 1, arrangement of outlet openings around the periphery of 11) such that conditioning air is discharged to an interior through the second through-holes and the first through-holes when the second through-holes are aligned with the first through-holes by circumferential rotation relative to the bezel (rotation of cap 11 disclosed in paragraph 0039) wherein the second through-holes circumferentially spaced apart from one another are formed at the outer spacer (Figure 1, arrangement of outlet openings around the periphery of 11).
 Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Hiroyuki et al to include aligned sets of through-holes in view of the teachings of Bollaender et al to improve air distribution in the vehicle interior.
Hiroyuki in view of Bollaender et al does not teach protrusions are formed on an inner side of the -2-Application No. 16/414,017Attorney Docket No. 15438-882outer spacer, and: 
a rotation control tab formed on an outer side of the inner spacer and configured to slide over the protrusions of the outer spacer without interference with the protrusions when the inner spacer rotates in a first direction, the rotation control tab of the inner spacer is configured to engage with the protrusions of the outer spacer when the inner spacer rotates in a second direction opposite to the first direction such that the inner spacer and the outer spacer rotate together, the rotation control tab and the protrusions have slopes that face each other when the inner spacer and the wing are rotated in the first direction, the rotation control tab is made of an elastic material and integrally formed with the inner spacer, and a slit is formed in the inner spacer along an edge of the rotation control tab (see annotated Thang figure below) and configured to allow the rotation control tab to radially move in a downward direction of the inner spacer with elasticity when the rotation control tab slides over the slopes of the protrusions.
However, Thang teaches protrusions are formed on an inner side of the -2-Application No. 16/414,017Attorney Docket No. 15438-882outer spacer (see provided figure on page 8, protrusions on the outer member), and 
a rotation control tab (see provided figure on page 8, assembly of main tab member and the spring) is formed on an outer side of the inner spacer (see provided figure on page 8, labelled control tab disposition on the outer surface of the inner, annular member) and configured to slide over the protrusions of the outer spacer (rotation in the counter-clockwise direction in the video) without interference with the protrusions when the inner spacer rotates in a first direction (lack of interference demonstrated in 0:00-0:08 in the video), 
the rotation control tab of the inner spacer is configured to engage with the protrusions of the outer spacer when the inner spacer rotates in a second direction opposite to the first direction (clockwise direction of rotation in the video) such that the inner spacer and the outer spacer rotate together (demonstrated from 0:08-0:16 in the video), 
the rotation control tab and the protrusions have slopes that face each other when the inner spacer and the wing are rotated in the first direction (see Thang Figure on the following page), 
the rotation control tab is made of an elastic material (elastic composition of spring member demonstrated from 0:00-0:08 in the video) and integrally formed with the inner spacer (), and 
a slit is formed in the inner spacer along an edge of the rotation control tab (see annotated Thang figure below) and configured to allow the rotation control tab to radially move in a downward direction of the inner spacer with elasticity when the rotation control tab slides over the slopes of the protrusions (see Thang, elastic motion of the pawl member toward the center of the inner spacer demonstrated from 0:00-0:08 in the video).

    PNG
    media_image1.png
    480
    494
    media_image1.png
    Greyscale

Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the spacer couplings of Hiroyuki et al in view of Bollaender et al to include a rotation control tab, protrusions, and a slit formed in the inner spacer in view of the teachings of Thang to permit independent rotation of the wings and the inner spacer from the outer spacer.
Regarding Claim 3, Hiroyuki in view of Bollaender et al and Thang teaches wherein when the inner spacer and the wing are rotated in the first direction, the outer spacer is not rotated (see Thang, exclusive rotation of one member in 0:00-0:08), and when the inner spacer and the wing are rotated in the second direction, the outer spacer is -3-Application No. 16/414,017Attorney Docket No. 15438-882rotated together (see Thang, mutual rotation exhibited at 0:08-0:16).
Regarding Claim 7, Hiroyuki in view of Bollaender et al and Thang teaches wherein the protrusions are formed in a shape of gear teeth on the inner side of the outer spacer (see Thang Figure on page #, profile of the protrusions of the outer member).
Regarding Claim 8, Hiroyuki in view of Bollaender et al and Thang teaches wherein the first through-holes of the bezel are inclined outward in the bezel in a discharge direction of air, so that conditioning air that is discharged through the first through-holes is distributed.
Regarding Claim 10, Hiroyuki in view of Bollaender et al and Thang teaches a wing connector formed in a ring shape and disposed inside the spacer to circumferentially rotate relative to the spacer, wherein the wing is coupled to the wing connector through the hinge shaft.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Bollaender et al and Thang and in further view of Honmann (US 3988973 A).
Regarding Claim 9, the combined teachings of Hiroyuki in view of Bollaender et al and Thang do not teach wherein a protrusive rotation stopping tab is formed on an inner side of the bezel and a rotation stopping groove in which the protrusive rotation stopping tab is inserted and locked is formed on an outer side of the spacer, and a plurality of rotation stopping tabs or rotation stopping grooves is circumferentially formed, so that the spacer is rotated step by step on the bezel.
However, Honmann teaches wherein a protrusive rotation stopping tab (Figure 3, 20) is formed on an inner side of the bezel (Figure 2, surfaces 19 of rail members 11) and a rotation stopping groove (Figure 3, 21) in which the protrusive rotation stopping tab is inserted and locked is formed on an outer side of the spacer (Figure 3, mating surfaces of 20 and 21), and a plurality of rotation stopping tabs or rotation stopping grooves is circumferentially formed (Column 4, lines 14-15), so that the spacer is rotated step by step on the bezel (Column 4, lines 34-36).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the outer surface of the spacer and the inner surface of the bezel of Hiroyuki in view of Bollaender et al and Thang to include perforated tabs and matching grooves in view of the teachings of Honmann to facilitate improved control over the vent unit in cases where rotation of the unit by rotation of the outer spacer is desired.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Bollaender et al and Thang and in further view of Terasawa (US 10343493 B2).
Regarding Claim 11, Hiroyuki in view of Bollaender et al and Thang does not teach wherein the bezel opens upwardly and has an installation space inside, the first through-holes are formed at a lower end of the bezel, the spacer is inserted in the installation space, a ring-shaped cover is coupled to an open upper end of the installation space, and third through-holes are formed at the cover, and when the first through-holes, the second through-holes, and the third through-holes are aligned by circumferential relative rotation of the spacer, conditioning air is discharged to the interior.
However, Terasawa teaches wherein the bezel opens upwardly (Figure 3, 6) and has an installation space inside (Figure 3, cavity in rear retainer 6), the first through-holes are formed at a lower end of the bezel (Figure 3, openings at the bottom of 6), the spacer (Figure 3, 3) is inserted in the installation space (Figure 3, installation of 3 inside the cavity of 6), a ring-shaped cover is coupled to an open upper end of the installation space (Figure 3, coupling of cover member 5 to rear retainer 6), and third through-holes are formed at the cover (Figure 3, opening of member 5), and when the first through-holes, the second through-holes, and the third through-holes are aligned by circumferential relative rotation of the spacer, conditioning air is discharged to the interior (operation mode depicted in Figure 4C).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Hiroyuki in view of Bollaender et al and Thang to include a cover and the arrangement of through-holes as taught by Terasawa to improve vent unit appearance while retaining airflow out of the through-holes in the spacer.
Regarding Claim 12, Hiroyuki in view of Bollaender et al, Thang and Terasawa teaches wherein the first through-holes of the bezel and the third through-holes of the cover are aligned when the bezel and the cover are combined (Terasawa Figure 3, concentricity of through-holes in 5 and 6), and the second through-holes are circumferentially relatively rotated (Terasawa Figure 4B, rotation arrow provided in the figure).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroyuki in view of Bollaender et al, Thang and Terasawa and in further view of Park (US 6607434 B1).
Regarding Claim 13, Hiroyuki in view of Bollaender et al, Thang and Terasawa does not teach a knob coupled to a lower portion of the spacer and exposed to an outside through the lower end of the bezel, wherein a guide hole through which the knob passes and that extends along a circumferential rotational path of the knob is formed at the lower end of the bezel.
However, Park teaches a knob (Figure 5, 44) coupled to a lower portion of the spacer (Figure 5, 16) and exposed to an outside through the lower end of the bezel (Figure 5, 44b extends through 14), wherein a guide hole through which the knob passes and that extends along a circumferential rotational path of the knob is formed at the lower end of the bezel (Figure 5, semicircular shape of 14).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the vent unit of Hiroyuki in view of Bollaender et al, Thang and Terasawa to include (Claim limitations) in view of the teachings of Park to provide a more ergonomic control method that permits directing the second through-holes directly.
The examiner notes the following references, which are included in the office action to establish the full scope of the prior art:
Nicola et al (US 20120122387 A1) teaches an air outlet that is capable of rotational adjustment, such that air may be adjusted through rotation of the wing connector in the air outlet. 
Kimes et al (US 7448481 B2) teaches a ratcheting one-way clutch comprising an inner spacer and an outer spacer, the outer spacer having protrusions in the shape of gear teeth disposed on its inner surface, and the inner spacer having a rotation control tab. 
Uhlenbusch (DE 102004013171 B3) discloses an air jet outlet with a central outlet and a plurality of first and second through-holes, wherein conditioning air is discharged to an interior through the second through-holes and the first through-holes when the second through-holes are aligned with the first through-holes by circumferential rotation relative to a bezel.
Volk (US 6176775 B1) teaches a fresh air nozzle device for a vehicle configured for rotational adjustment of an outer cover component disposed on a bezel. 
Roach et al (US 6148979 A) discloses a annular ratchet and pawl mechanism comprising an inner spacer and an outer spacer wherein, when the ratchet wheel rotates in a first engaging direction, the pawls disposed on the outer spacer engage with the protrusions on the ratchet wheel outer and inner spacer rotate together. When the ratchet wheel rotates in a second overrun direction, the pawls slide over the protrusions on the ratchet wheel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK P YOST/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762